Citation Nr: 0940660	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  99-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral foot 
disabilities.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
February 1989 and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claims.

Procedural history

In January 1999, the Veteran filed claims of entitlement to 
service connection for chronic headaches and disabilities of 
the bilateral feet and ankle.  The Veteran's claims were 
denied in the May 1999 rating decision.  The Veteran 
disagreed with the RO's denials and perfected her appeal by 
filing a timely substantive appeal in July 1999.  

The Veteran testified at a formal RO hearing in October 1999.  
The transcript of that hearing has been associated with the 
Veteran's claims folder.

In a March 2004 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in a May 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

As will be discussed below, the issues of entitlement to 
service connection for right and left ankle disabilities will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be notified if 
further action on her part is required.




Issue not on appeal

In March 2006, during the pendency of the appeal, the Veteran 
filed to reopen her previously denied claim of entitlement to 
service connection for a low back disability.  As that issue 
has not been considered by the RO, the Board refers the issue 
to the agency of original jurisdiction for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed chronic headaches are 
related to her military service.

2.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed bilateral foot disabilities 
are related to her military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed chronic headaches were 
incurred in her military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's currently diagnosed bilateral foot 
disabilities were incurred in her military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
chronic headaches and bilateral foot disabilities, which she 
contends are a result of her military service.  As indicated 
above, the issues of entitlement to service connection for 
right and left ankle disabilities will be addressed in the 
Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision 
as to the issues on appeal.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2004.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to request and 
obtain the Veteran's complete service personnel records and 
service treatment records, as well as, her VA treatment 
records.  The AOJ was then to readjudicate the claims. 

The record demonstrates that the Veteran was sent a letter in 
March 2004 which asked that she identify any outstanding 
treatment records which might be pertinent to her claims.  
Additionally, the record shows that the Veteran's complete 
service treatment and personnel records, as well as, VA 
treatment records have been associated with the Veteran's 
claims folder.  After this development was completed, the AMC 
readjudicated the claims in the May 2009 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
A VCAA notice letter was sent to the Veteran regarding her 
claims in March 2004.  However, the Board need not discuss 
the sufficiency of either the VCAA notice letter or VA's 
development of the claims in light of the fact that the Board 
is granting the claims of entitlement to service connection 
for chronic headaches and bilateral foot disabilities.  Thus, 
any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  

The Board notes that the Veteran was not provided with notice 
regarding degree of disability and effective date as required 
by the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed below, the Board is 
granting the Veteran's claims of entitlement to service 
connection for chronic headaches and bilateral foot 
disabilities.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any 
notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to its decision.

1.  Entitlement to service connection for chronic headaches.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2009).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009).

Analysis

The Veteran seeks entitlement to service connection for 
chronic headaches, which she contends developed during her 
military service.  See the Veteran's claim dated January 
1999.  

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the May 2009 VA examiner 
diagnosed the Veteran with chronic nonclassic migraine 
headaches.  Accordingly, Hickson element (1), current 
disability, is satisfied.
With respect to Hickson element (2), service treatment 
records dated May 1980, June 1985, and December 1987 
documented the Veteran's complaints of and treatment for 
headaches.  Accordingly, the Board finds that Hickson element 
(2) is also satisfied.  

As to crucial Hickson element (3), the competent medical 
evidence demonstrates that the Veteran's currently diagnosed 
chronic headaches are related to her active military service.  
Specifically, the May 2009 VA examiner noted that the Veteran 
"had a history of headaches during her service time for 
which she was treated with pain medications; however, the 
headaches have continued."  The examiner concluded that the 
Veteran's currently diagnosed chronic nonclassic migraine 
headaches "are as likely [as] not related to" her headaches 
during military service, which continue "on an ongoing basis 
for which she continues to be on pain medication." 

The May 2009 VA examiner's opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of 
the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the May 
2009 VA examiner's opinion appears to be consistent with the 
Veteran's medical history, which demonstrates multiple 
complaints of and treatment for chronic headaches following 
her discharge from active military service.  See, e.g., the 
VA treatment records dated April 2000; see also Darnall Army 
Community Hospital treatment records dated October 1999 and 
May 2002.

The Board also notes that the Veteran submitted a medical 
opinion from Dr. B.P. in support her of claim.  In her 
September 2002 statement, Dr. B.P indicated that, "[a]fter a 
review of the Veteran's service medical records, it is my 
opinion that the Veteran's chronic headaches are at least 
likely as not related to the headaches treated while in 
service."  However, in rendering her conclusion, Dr. B.P. 
failed to state any basis or rationale for this nexus 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  Accordingly, although Dr. B.P.'s opinion is 
consistent with the conclusions of the May 2009 VA examiner, 
the Board finds the September 2002 opinion to be of little 
probative value.

Crucially, there is no competent medical evidence to 
contradict the May 2009 VA examination report.  In the May 
2009 SSOC, the AMC denied the claim based on its own opinion 
that the Veteran's currently diagnosed headaches were 
unrelated to her in-service complaints of headaches.  
However, VA may not render opinions based on its own medical 
opinions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's currently diagnosed chronic 
headaches are related to her in-service headaches.  Hickson 
element (3), and therefore all elements, is satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence 
supports the conclusion that the Veteran's currently 
diagnosed chronic headaches are related to her active 
military service.  The benefit sought on appeal is therefore 
granted.

2.  Entitlement to service connection for bilateral foot 
disabilities.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

Analysis

The Veteran seeks entitlement to service connection for 
disabilities of the bilateral feet, which she contends were 
incurred during her military service.  See the Veteran's 
claim dated January 1999.

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
May 2009 VA examiner noted the Veteran's complaints of pain 
in the bilateral feet and diagnosed her with bilateral foot 
strain with left calcaneal platar spur.  As such, Hickson 
element (1) is satisfied.

As to Hickson element (2), the Veteran has contended that her 
bilateral foot disabilities began following her period of 
basic training.  Consistently, the Veteran's service 
treatment records document complaints of and treatment for 
foot pain in both the right and left feet in November 1979.  
The Board further notes that the Veteran's complaints of 
right foot pain and treatment for a right foot sprain were 
documented in service treatment records dated June 1981.  
Accordingly, Hickson element (2) is met.

With respect to Hickson element (3), the competent medical 
evidence demonstrates that the Veteran's currently diagnosed 
bilateral foot disabilities are related to her active 
military service.  Crucially, the May 2009 VA examiner 
concluded that although the Veteran suffered no actual trauma 
to the bilateral feet, "during her training, she developed 
bilateral foot pain . . . for which she was treated.  Since 
her discharge, she is continuing treatment for both feet . . 
. It is as likely as not that her bilateral foot . . . 
condition [is] a continuation of the above-listed conditions 
for which she was treated in the service time."

The May 2009 VA examiner's opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of 
the Veteran's entire history.  See Bloom, supra.  Further, 
the examiner's opinion is consistent with the Veteran's 
medical history, which documents the Veteran's continued 
complaints of bilateral foot pain following her discharge 
from active military service.  See the VA treatment records 
dated October 1999; February 2003; and April 2004.  

The Board notes that the Veteran submitted a September 2002 
medical opinion from Dr. B.P., who stated that, "[a]fter a 
review of the Veteran's service medical records, it is my 
opinion that the Veteran's bilateral foot condition is at 
least likely as not related to the foot condition treated 
while in service."  However, in rendering her conclusion, 
Dr. B.P. failed to provide a basis or rationale for this 
nexus opinion.  See Hernandez-Toyens v. West, supra.  
Therefore, the Board finds this opinion to be of little 
probative value.  

Crucially, there is no competent medical evidence to 
contradict the May 2009 VA examination report.  In the May 
2009 SSOC, the AMC denied the claim based on its own opinion 
that the Veteran's currently diagnosed bilateral foot 
disabilities were unrelated to her in-service complaints of 
foot pain.  However, VA may not render opinions based on its 
own medical opinions.  Cf. Colvin, supra.  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's currently diagnosed bilateral 
foot disabilities are related to her in-service complaints of 
foot pain.  Hickson element (3), and therefore all elements, 
is satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence 
supports the conclusion that the Veteran's currently 
diagnosed bilateral foot disabilities are related to her 
active military service.  The benefits sought on appeal are 
therefore granted.


ORDER

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for bilateral foot 
disabilities is granted.





REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to service connection for 
right and left ankle disabilities must be remanded for 
further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of her claims.

3.  Entitlement to service connection for right ankle 
disability.

Service treatment records demonstrate that the Veteran was 
treated for a right ankle sprain and subsequent complaints of 
right ankle pain during her active military service.  See the 
service treatment records dated July 1980 and August 1980.  
She has indicated that her right ankle pain continues to 
cause her problems.  Consistently, VA treatment records 
indicate that the Veteran complained of right ankle numbness 
and swelling in April 2004.  See the Darnall Army Community 
Hospital treatment record dated April 2004.  Additionally, a 
VA treatment record dated in July 2002 documents that the 
Veteran's treating physician noted the Veteran's complaints 
of right foot and ankle pain and indicated several possible 
diagnoses including a possible right ankle strain.  

This issue presents certain medical questions which cannot be 
answered by the Board, namely whether the Veteran has a 
current right ankle disability and, if so, whether that right 
ankle disability is related to her in-service treatment for a 
right ankle strain.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified medical professional.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

2.  Entitlement to service connection for left ankle 
disability.

The Veteran was afforded a VA examination in May 2009 as to 
her claimed left ankle disability.  The May 2009 examiner 
diagnosed the Veteran with a left ankle strain and indicated 
that the Veteran's current left ankle disability is related 
to her in-service complaints of left ankle pain.  However, in 
rendering the opinion, it appears that the VA examiner 
errantly relied upon in-service complaints of ankle pain that 
were specifically attributed as to the right ankle.  
Accordingly, the basis and rationale for the May 2009 VA 
examiner's opinion is inadequate.  See Hernandez-Toyens, 
supra.  

As such, the resolution of this issue presents medical 
questions which cannot be answered by the Board, namely 
whether the Veteran's currently diagnosed left ankle 
disability is related to her military service.  See Colvin, 
supra.  A new medical opinion is therefore necessary.

Accordingly, the case is REMANDED for the following action:
		
1.	VBA should schedule the Veteran for a 
VA examination.  The examiner should 
render a diagnosis of the Veteran's 
right ankle, or rule out any such 
disability.  If any such disability is 
determined to exist, the examiner 
should indicate whether it is at least 
as likely as not that the right ankle 
disability is related to the Veteran's 
military service.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not that 
the Veteran's currently diagnosed left 
ankle disability is related to her 
military service.  If the VA examiner 
determines that further diagnostic 
testing of the Veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
her representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


